I am of the opinion that no error was committed by the district judge in his finding the defendant guilty of contempt or in his order to the defendant to produce the child. The constitutional privilege of the *Page 162 
writ of habeas corpus is as sacred as the privilege against self-incrimination.
The petition of habeas corpus contains the allegation that the child was wrongfully and illegally taken from the petitioner on September 25, 1948, and that since that date he has been unlawfully denied, and deprived of, his liberty, and was, at the time the petition was sworn to, kept in confinement by Edward J. Doran, Jr., or Mrs. Edward J. Doran, Sr. I concur with the majority opinion that the defendant had to answer this writ "either by producing the minor, if the child was in his custody or was confined by him, * * * declaring positively whether or not he had the minor in his power or custody and by what authority he was detaining him. * * * If the minor was not confined by him and had not been detained by him within three days preceding the service, or had been transferred to the custody of another, then it was Doran's duty to `state particularly in his answer to whom, at what time, for what cause, and by what authority, he made the transfer.'" If the law compels him thus to answer, there can be no justification for allowing the privilege on cross-examination, for surely these answers would incriminate him as much as the answer to the question propounded to him: "Now, on or about September the 30th didn't you have the child here in Calcasieu Parish?" A rule which would permit the defendant to refuse to answer this question would *Page 163 
ultimately defeat the purpose for which the writ was issued.
In the instant case I consider that justice requires that the defendant answer the question, and that this is paramount to the defendant's privilege.
I respectfully dissent.